     Case 3:19-cv-01106-AWT Document 80 Filed 10/08/20 Page 1 of 54



                     UNITED STATES DISTRICT COURT
                        DISTRICT OF CONNECTICUT

-------------------------------- x
THE COUSTEAU SOCIETY, INC.,      :
                                 :
          Plaintiff,             :
                                 :
               v.                :
                                 :     Civil No. 3:19-cv-1106(AWT)
CELINE COUSTEAU; CAUSECENTRIC    :
PRODUCTIONS, INC.; and THE       :
CELINE COUSTEAU FILM FELLOWSHIP :
INC. a/k/a THE OUTDOOR FILM      :
FELLOWSHIP,                      :
                                 :
          Defendants.            :
-------------------------------- x

                     RULING ON MOTION TO DISMISS

     Plaintiff The Cousteau Society, Inc. (“TCS”) brings this

action against defendants Celine Cousteau, CauseCentric

Productions, Inc. (“CPI”), and The Celine Cousteau Film

Fellowship Inc. a/k/a The Outdoor Film Fellowship (“CCFF”),

claiming Lanham Act trademark infringement and false association

(Counts I, II, and III), violations of Connecticut common-law

trademark and unfair competition law (Count IV), and violations

of the right of publicity under French or Connecticut law

(Counts V and VI).    The defendants move to dismiss for lack of

personal jurisdiction or, in the alternative, failure to state a

claim.   For the reasons set forth below, their motion is being

granted in part and denied in part.
     Case 3:19-cv-01106-AWT Document 80 Filed 10/08/20 Page 2 of 54



I.   FACTUAL ALLEGATIONS

     Plaintiff TCS is a New York not-for-profit corporation with

its principal place of business in Virginia.       It was established

in 1973 to promote and protect the legacy of Jacques-Yves

Cousteau, a French oceanic explorer, documentarian, and marine

conservationist who died in 1997.       In the 1940s, Jacques-Yves

Cousteau began filming underwater after co-developing the

aqualung and underwater camera.     He explored and researched the

world’s oceans, seas, and rivers for nearly half a century

aboard his ship, the Calypso.     He produced more than 120

television series and specials, documentaries, and films, and

authored more than fifty books based on his explorations aboard

the Calypso and other vessels.     He also led efforts at marine

conservation and sought to raise awareness about the

consequences of pollution and human behavior on the environment.

     Prior to his death, Jacques-Yves Cousteau transferred the

exclusive rights to his worldwide intellectual property

portfolio to TCS.   The intellectual property portfolio includes

registered and unregistered trademarks, as well as Jacques-Yves

Cousteau’s personality rights, such as his right of publicity.

TCS has registered trademarks including “THE JOURNEY CONTINUES,”

“JACQUES-YVES COUSTEAU,” “COUSTEAU,” and “CALYPSO.”        TCS also

alleges that Jacques-Yves Cousteau’s red cap has gained

distinctiveness and notoriety and is entitled to trademark


                                  -2-
         Case 3:19-cv-01106-AWT Document 80 Filed 10/08/20 Page 3 of 54



protection, although it is not registered.           Additionally, TCS

owns the exclusive rights to use Jacques-Yves Cousteau’s name,

image, signature, voice, photograph, and likeness.

     Defendant Celine Cousteau is an estranged granddaughter of

Jacques-Yves Cousteau.        CPI and CCFF are the same entity.       CPI

simply changed its name in 2015.         Celine Cousteau is the founder

and executive director, and a board member, of defendant

CPI/CCFF, which produces and distributes multimedia content with

an emphasis on short films concerning environmental and socio-

cultural issues.1      Neither of the defendants is or has been

associated with TCS.

     Celine Cousteau produced, narrated, and appeared in a not-

yet-released documentary entitled Celine Cousteau, The Adventure

Continues (the “Documentary”).         The Documentary “retraces

[Jacuqes-Yves Cousteau’s] steps, exploring how the planet has

changed since his epic adventures.”          (First Am. Compl. (“FAC”),

Ex. L, at 2, ECF No. 24.)        The Documentary is being shot in

multiple locations around the world, including Patagonia and the

Red Sea.     (See id. at 2-3.)     TCS alleges that the Documentary

and its related promotional materials infringe on TCS’s

intellectual property.        TCS alleges that the title of the




     1 For purposes of discussing a factual allegation in the
First Amended Complaint the court uses the name used by the
plaintiff for purposes of that factual allegation.


                                      -3-
     Case 3:19-cv-01106-AWT Document 80 Filed 10/08/20 Page 4 of 54



Documentary is confusingly similar to its mark THE JOURNEY

CONTINUES.     TCS also alleges that Celine Cousteau used images of

Jacques-Yves Cousteau, used the mark JACQUES-YVES COUSTEAU, and

traded off Jacques-Yves Cousteau’s legacy to market and promote

the Documentary through a promotional teaser video, which was

uploaded to YouTube.    The defendants also use an image of

Jacques-Yves Cousteau wearing his trademarked red cap and the

mark JACQUES-YVES COUSTEAU in a press kit for the Documentary,

which they have distributed to TCS’s business partners.         The

promotional materials for the Documentary note that “[i]n the

first few minutes [of the Documentary], Celine [Cousteau]

reminisces about her grandfather and his time in the region.”

(FAC, Ex. K, at 10.)     Those materials also refer to Jacques-Yves

Cousteau’s past work, stating:

    To gain a better understand of [the whale], Jacques-
    Yves Cousteau sailed to the southern seas to observe
    whales in their own kingdom. That was back in 1972,
    the year Celine [Cousteau] was born. . . . 45 years
    later, Celine [Cousteau] takes off from Chiole, the
    gateway to Patagonia . . . .

(Id. at 14.)    They also state that Jacques-Yves Cousteau “took

[Celine Cousteau] on a trip to the Amazon when she was nine, on

board his research boat.    Her destiny to follow the legacy came

right away.”    (FAC, Ex. L, at 3.)

    Celine Cousteau also directed and co-wrote a film entitled

Tribes on the Edge (the “Film”), which was produced by CPI.           She



                                  -4-
     Case 3:19-cv-01106-AWT Document 80 Filed 10/08/20 Page 5 of 54



also appears in and narrates the Film.       The Film explores

environmental threats and health crises of indigenous peoples in

the Brazilian Amazon River Basin.       TCS alleges that the Film and

its related promotional materials infringe on TCS’s intellectual

property.   The Film gratuitously uses images and pictures of

Jacques-Yves Cousteau and exploits his name.       In promoting the

Film on CPI’s website, the defendants exploited Jacques-Yves

Cousteau’s name and likeness in various posts.        On CPI’s

website, a post about the Film by Celine Cousteau says: “Twenty-

five years after joining my grandfather and his Calypso crew on

his expedition in the Amazon, here I was again, this time with

my father . . .”   (FAC ¶ 93.)    Celine Cousteau also promoted the

Film on CPI’s website by offering a giveaway of one of Jacques-

Yves Cousteau’s books.    There is also a post on CPI’s website

which contains the tag “jacques-yves cousteau” even though

Jacques-Yves Cousteau is not mentioned in the post.        In the

defendants’ promotional teaser for the Film, Celine Cousteau

narrates and references Jacques-Yves Cousteau and her trip with

him to the Amazon, and “invokes Jacques-Yves Cousteau’s likeness

by referring to him and superimposing a picture of herself in

front of the Calypso.”    (Id. ¶ 96.)     The Film was promotionally

screened to a live crowd in Connecticut on July 19, 2019.

    TCS also alleges that the defendants infringe on TCS’s

intellectual property through various activities which are


                                  -5-
      Case 3:19-cv-01106-AWT Document 80 Filed 10/08/20 Page 6 of 54



designed to attract donors and funding for CCFF.         For example,

Celine Cousteau posted on CCFF’s website: “I am excited to

announce, on my grandfather’s birthday . . . the launch of The

Celine Cousteau Film Fellowship.”        (Id. ¶ 100.)   Further, on

CCFF’s website, “Celine Cousteau used to purposefully provide a

picture of what appear to be ‘fellows’ and ‘mentors’ in Jacques-

Yves Cousteau’s trademarked red cap.”        (Id. ¶ 101.)   In another

post, Celine Cousteau writes about her grandfather as the “great

inspiration for me personally as I set out to launch my own

organization,” and she includes a photograph of Jacques-Yves

Cousteau hugging a young Celine Cousteau.        (Id. ¶ 102.)    TCS

alleges that the defendants use and trade off TCS’s intellectual

property to create the false impression that Jacques-Yves

Cousteau is associated with or supports the defendants.

II.   LEGAL STANDARDS

      A.    Personal Jurisdiction -- Federal Rule of Civil
            Procedure 12(b)(2)

      On a Rule 12(b)(2) motion to dismiss for lack of personal

jurisdiction, “[t]he plaintiff bears the burden of establishing

that the court has jurisdiction over the defendant . . . .”

Whitaker v. Am. Telecasting, Inc., 261 F.3d 196, 208 (2d Cir.

2001).     Where a defendant challenges “only the sufficiency of

the plaintiff’s factual allegation, in effect demurring by

filing a Rule 12(b)(2) motion, the plaintiff need persuade the



                                   -6-
     Case 3:19-cv-01106-AWT Document 80 Filed 10/08/20 Page 7 of 54



court only that its factual allegations constitute a prima facie

showing of jurisdiction.”    Ball v. Metallurgie Hoboken-Overpelt,

S.A., 902 F.2d 194, 197 (2d Cir. 1990); see also id. at 197

(noting that a Rule 12(b)(2) motion “assumes the truth of the

plaintiff’s factual allegations for purposes of the motion and

challenges their sufficiency”).     “‘[W]hen a motion to dismiss

for lack of jurisdiction is decided on the basis of affidavits

and other written materials . . . . [t]he allegations in the

complaint must be taken as true to the extent they are

uncontroverted by the defendant’s affidavits.’”        Seetransport

Wiking Trader Schiffanhtsgesellschaft MBH & Co.,

Kommanditgesellschaft v. Navimpex Centrala Navala, 989 F.2d 572,

580 (2d Cir. 1993) (quoting Taylor v. Phelan, 912 F.2d 429, 431

(10th Cir. 1990) (per curiam)).     Thus, “‘[i]f the parties

present conflicting affidavits, all factual disputes are

resolved in the plaintiff’s favor, and the plaintiff’s prima

facie showing is sufficient notwithstanding the contrary

presentation by the moving party.’”      Id.   Finally, “the

amenability of a foreign corporation to suit in a federal court

in a diversity action is determined in accordance with the law

of the state where the court sits,” and thus Connecticut law is

applied.   Arrowsmith v. United Press Int’l, 320 F.2d 219, 223

(2d Cir. 1963).




                                  -7-
        Case 3:19-cv-01106-AWT Document 80 Filed 10/08/20 Page 8 of 54



       B.     Failure to State a Claim -- Federal Rule of Civil
              Procedure 12(b)(6)

       When deciding a motion to dismiss under Rule 12(b)(6), the

court must accept as true all factual allegations in the

complaint and must draw inferences in a light most favorable to

the plaintiff.      Scheuer v. Rhodes, 416 U.S. 232, 236 (1974).

Although a complaint “does not need detailed factual

allegations, a plaintiff’s obligation to provide the ‘grounds’

of his ‘entitle[ment] to relief’ requires more than labels and

conclusions, and a formulaic recitation of the elements of a

cause of action will not do.”        Bell Atl. Corp. v. Twombly, 550

U.S. 550, 555 (2007) (citing Papasan v. Allain, 478 U.S. 265,

286 (1986)) (on a motion to dismiss, courts “are not bound to

accept as true a legal conclusion couched as a factual

allegation”). “Nor does a complaint suffice if it tenders naked

assertions devoid of further factual enhancement.”           Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at

557).       “Factual allegations must be enough to raise a right to

relief above the speculative level, on the assumption that all

allegations in the complaint are true (even if doubtful in

fact).”      Twombly, 550 U.S. at 555 (citations omitted).

       However, the plaintiff must plead “only enough facts to

state a claim to relief that is plausible on its face.”            Id. at

568.    “The function of a motion to dismiss is ‘merely to assess



                                     -8-
     Case 3:19-cv-01106-AWT Document 80 Filed 10/08/20 Page 9 of 54



the legal feasibility of the complaint, not to assay the weight

of the evidence which might be offered in support thereof.’”

Mytych v. May Dep’t Store Co., 34 F. Supp. 2d 130, 131 (D. Conn.

1999) (quoting Ryder Energy Distribution v. Merrill Lynch

Commodities, Inc., 748 F.2d 774, 779 (2d Cir. 1984)).         “The

issue on a motion to dismiss is not whether the plaintiff will

prevail, but whether the plaintiff is entitled to offer evidence

to support his claims.”    United States v. Yale New Haven Hosp.,

727 F. Supp. 784, 786 (D. Conn. 1990) (citing Scheuer, 416 U.S.

at 232).

    In its review of a motion to dismiss for failure to state a

claim, the court may consider “only the facts alleged in the

pleadings, documents attached as exhibits or incorporated by

reference in the pleadings and matters of which judicial notice

may be taken.”   Samuels v. Air Transp. Local 504, 992 F.2d 12,

15 (2d Cir. 1993).    “[I]n some cases, a document not expressly

incorporated by reference in the complaint is nevertheless

‘integral’ to the complaint and, accordingly, a fair object of

consideration on a motion to dismiss.      A document is integral to

the complaint ‘where the complaint relies heavily upon its terms

and effect.’”    Goel v. Bunge, Ltd., 820 F.3d 554, 559 (2d Cir.

2016) (quoting Chambers v. Time Warner, Inc., 282 F.3d 147, 153

(2d Cir. 2002)).




                                  -9-
     Case 3:19-cv-01106-AWT Document 80 Filed 10/08/20 Page 10 of 54



III. DISCUSSION

    As discussed below, the court concludes that it has

jurisdiction over the defendants, although in reality there are

only two of them.    The court also concludes that although the

plaintiff’s claims are not barred by the First Amendment, the

plaintiff has failed to state a claim with respect to Counts I,

II, and III to the extent they are based on the Documentary and

its promotional materials, and with respect to Counts I and II

to the extent they are based on the Film and its promotional

materials.

    A.    Personal Jurisdiction

    A “federal court generally may not rule on the merits of a

case without first determining that it has jurisdiction over the

category of claim in suit (subject-matter jurisdiction) and the

parties (personal jurisdiction).”        Sinochem Int’l Co. Ltd. v.

Malaysia Int’l Shipping Corp., 549 U.S. 422, 430-31 (2007).

    In Connecticut, “a trial court may exercise jurisdiction

over a foreign defendant only if the defendant’s intrastate

activities meet the requirements both of [the state’s long-arm]

statute and of the due process clause of the federal

constitution.”    Thomason v. Chem. Bank, 234 Conn. 281, 285-86

(1995).   “[The] first inquiry must be whether our long-arm

statute authorizes the exercise of jurisdiction under the

particular facts of this case.     Only if we find the statute to


                                  -10-
     Case 3:19-cv-01106-AWT Document 80 Filed 10/08/20 Page 11 of 54



be applicable do we reach the question whether it would offend

due process to assert jurisdiction.”      Lombard Bros., Inc. v.

Gen. Asset Mgmt. Co., 190 Conn. 245, 250 (1983).

          1.    Celine Cousteau

    Celine Cousteau contends that even though she was

personally served in Connecticut, the court lacks personal

jurisdiction over her.    Although she concedes that exercising

personal jurisdiction over her based on so-called transient

jurisdiction would not offend due process, see Burnham v.

Superior Court of Cal., 495 U.S. 604, 610-11 (1990), she argues

that TCS still must show that the Connecticut long-arm statute

permits that exercise of personal jurisdiction over her.

    Courts in Connecticut have held that service on an

individual who is physically present in the state is sufficient

to exercise personal jurisdiction over her and have not looked

to a provision of the long-arm statute to reach that conclusion.

See, e.g., Anton/Bauer, Inc. v. Pag, Ltd., No. 3:01CV577(CFD),

2002 WL 31106373, at *1 (D. Conn. Sept. 10, 2002); Malpeso v.

Malpeso, No. FSTFA010185205S, 2015 WL 1086692, at *3 (Conn.

Super. Ct. Feb. 17, 2015); Citibank v. Cotton, No. CV92 0124559,

1992 WL 339766, at *1 (Conn. Super. Ct. Nov. 18, 1992); Weiss v.

Friedman, No. CV 88 0094242 S, 1990 WL 284330, at *3 (Conn.

Super. Ct. May 22, 1990).     Connecticut courts have long

recognized this basis for personal jurisdiction, and there is no


                                  -11-
     Case 3:19-cv-01106-AWT Document 80 Filed 10/08/20 Page 12 of 54



evidence that the Connecticut Supreme Court would conclude

otherwise.   See Renée Bevacqua Bollier et al., 1 Stephenson’s

Connecticut Civil Practice § 21 (3d ed. 1997) (“[T]here is no

indication that Connecticut is prepared to modify the view that

personal service within the state confers in personam

jurisdiction over the defendant upon the court.”); cf. Standard

Tallow Corp. v. Jowdy, 190 Conn. 48, 53 (1983) (“When

jurisdiction is based on personal or abode service, the matters

stated in the return, if true, confer jurisdiction.”).         The

court finds unpersuasive Celine Cousteau’s argument that

personal service in Connecticut is insufficient.2

     Therefore, the court concludes that it may exercise

personal jurisdiction over Celine Cousteau, and the Rule

12(b)(2) motion is being denied as to her.




     2 Celine Cousteau cites A. v. Weiss, 121 F. Supp. 2d 718,
722 (D. Conn. 2000), for the proposition that a “claim of
jurisdiction by service has no support in Connecticut’s long-arm
statute.” However, Weiss does not state that the individual
defendant there was personally served while in Connecticut. In
fact, the court noted that the defendant’s “only entries into
Connecticut” were in 1998, at least 10 months before the suit
was filed in 1999. See id. at 720. Moreover, immediately after
the quoted passage, the court stated with respect to the claim
of jurisdiction by service: “nor would it survive a
constitutional due process analysis.” Id. at 722. If the claim
of personal jurisdiction was based on transient jurisdiction,
then that conclusion would have been in conflict with the
Supreme Court’s decision Burnham.


                                  -12-
        Case 3:19-cv-01106-AWT Document 80 Filed 10/08/20 Page 13 of 54



             2.    CauseCentric Productions, Inc.

    The defendants argue that the court cannot exercise

personal jurisdiction over CPI “because the entity no longer

exists.”     (Defs.’ Mem. Supp. Mot. to Dismiss First Am. Compl.

(“Defs.’ Mem.”) 11, ECF No. 25-1.)

    However, the entity that was formerly named “CauseCentric

Productions, Inc.” still exists.         It has simply changed its name

to “The Celine Cousteau Film Fellowship Inc.,” which is CCFF.

(See Defs.’ Notice of Filing, Ex. 1, at 1, ECF No. 75-1.)             Thus,

it is a defendant in this case under its current name.            There is

no need to name it as a defendant twice.          Therefore,

“CauseCentric Productions, Inc.” is dismissed as a defendant.

             3.    The Celine Cousteau Film Fellowship Inc.

                   a.   Long-arm Statute

    Not-for-profit corporations may be subject to personal

jurisdiction in Connecticut pursuant to Conn. Gen. Stat. § 33-

1219.    See Conn. Gen. Stat. § 33-1002(15) (defining “foreign

corporation” as “any nonprofit corporation with or without

capital stock which is not organized under the laws of this

state”); Nedgam Prods., LLC v. Bizparentz Found., No. 3:09-CV-

500 CFD, 2010 WL 3257909, at *5 n.10 (D. Conn. Apr. 29, 2010).

Under subsection 33-1219(e), “[e]very foreign corporation which

conducts affairs in this state in violation of section 33-1210

shall be subject to suit in this state upon any cause of action


                                     -13-
     Case 3:19-cv-01106-AWT Document 80 Filed 10/08/20 Page 14 of 54



arising out of such affairs.”     Conn. Gen. Stat. § 33-1219(e).

“The subsection thus confers local jurisdiction over a foreign

corporation on two conditions: the transaction of business in

this state, and a cause of action arising out of the transaction

of such business.”   Lombard Bros, 190 Conn. at 251 (interpreting

§ 33-929(e)’s predecessor, Conn. Gen. Stat. § 33-411(b)).3

     Section 33-1210(a) provides that a foreign nonprofit

corporation “may not conduct affairs in this state until it

obtains a certificate of authority from the Secretary of the

State.”   Conn. Gen. Stat. § 33-1210(a).      “It is well established

that ‘the question of whether a foreign corporation is

transacting business so as to require a certificate of authority

must be determined on the complete factual picture presented in

each case, and that the corporation’s activities must be more

substantial than those which would suffice to subject it to

service of process.’”    Wagner & Wagner Auto Sales, Inc. v.

Tarro, 93 Conn. App. 376, 381 (2006) (quoting Sawyer Savings

Bank v. Am. Trading Co., 176 Conn. 185, 190 (1978)).         “The term

transacting business is not broadly interpreted in Connecticut.”

Goudis v. Am. Currency Trading Corp., 233 F. Supp. 2d 330, 334

(D. Conn. 2002) (quoting Chem. Trading, Inc. v. Manufacture de


     3 The “conducting affairs” language of section 33-1219(f) is
interpreted to have the same meaning as the “transacting
business” language of section 33-929(e)-(f). See Nedgam Prods.,
2010 WL 3257909, at *5 n.10.


                                  -14-
     Case 3:19-cv-01106-AWT Document 80 Filed 10/08/20 Page 15 of 54



Produits Chimiques de Tournan, 870 F. Supp. 21, 23 (D. Conn.

1994)).   Nevertheless, “a defendant may be held to have

transacted business in the forum even though it is not licensed

in Connecticut, nor maintains any office, real estate, bank

account, telephone listing, representation or agent in the

state.”   Teleco Oilfield Servs., Inc. v. Skandia Ins. Co., 656

F. Supp. 753, 758 n.6 (D. Conn. 1987).

    Subsection (b) provides a non-exhaustive list of activities

which do not constitute conducting affairs within the meaning of

subsection (a), including: “soliciting or obtaining orders,

whether by mail or through employees or agents or otherwise, if

the orders require acceptance outside this state before they

become contracts,” id. § 33-1210(b)(5); “conducting an isolated

transaction that is completed within thirty days and that is not

one in the course of repeated transactions of a like nature,”

id. § 33-1210(b)(9); and “conducting affairs in interstate

commerce,” id. § 33-1210(b)(10).

    TCS argues that CCFF conducted affairs in Connecticut

within the meaning of section 33-1210 by means of, inter alia,

its internet activity, which includes CCFF’s website publicizing

CCFF’s cause and the Film using Jacques-Yves Cousteau’s name,

likeness, and image.    That activity also includes the website

created for the Film, which promoted the Film and encouraged

visitors to join a mailing list, encouraged them to attend the


                                  -15-
     Case 3:19-cv-01106-AWT Document 80 Filed 10/08/20 Page 16 of 54



screening of the Film in Connecticut, and sought financing for

the Film and CCFF’s cause by providing a direct link to a

donations page on CCFF’s website.

    Courts in this district have drawn a distinction between

active and passive websites for purposes of the exercise of

personal jurisdiction.    See Kun Shan Ge Rui Te Tool Co. v.

Mayhew Steel Prods., Inc., 821 F. Supp. 2d 498, 503 (D. Conn.

2010); see also Best Van Lines, Inc. v. Walker, 490 F.3d 239,

251-52 (2d Cir. 2007) (explaining that a website’s interactivity

assists inquiry into whether a defendant has transacted

business, under the New York long-arm statute, or purposefully

availed himself of the privilege of doing business in a state,

under the due process analysis).      Active websites are those

“where individuals can directly interact with a company over

their Internet site, download, transmit[,] or exchange

information, and enter into contracts with the company via

computer.”   On-Line Techs. v. Perkin Elmer Corp., 141

F. Supp. 2d 246, 265 (D. Conn. 2001).       Active websites may

support an exercise of personal jurisdiction.        On the other end

of the continuum, “[p]assive websites that require a potential

customer to initiate contact with the foreign corporation by

telephone, mail, or email, rather than allowing them to order

directly over the Internet, cannot support personal

jurisdiction.”   Mayhew Steel Prods., 821 F. Supp. 2d at 503; see


                                  -16-
     Case 3:19-cv-01106-AWT Document 80 Filed 10/08/20 Page 17 of 54



also On-Line Techs., 141 F. Supp. 2d at 265 (discussing passive

websites).   “The middle ground between the two extremes involves

sites where parties can interact with the defendant company, but

may not be able to contract with the company or make purchases

over the Internet site; in such situations, most courts follow

. . . Zippo Manufacturing Co. v. Zippo Dot Com, Inc., 952

F. Supp. 1119 (W.D. Pa. 1997)[,] and determine whether

jurisdiction is proper by ‘examining the level of interactivity

and commercial nature of the exchange of information that occurs

on the Web site.’”     On-Line Techs, 141 F. Supp. 2d at 265

(quoting Zippo Mfg., 952 F. Supp. at 1124).

    CCFF contends that seeking financing for the Film on its

website is insufficient to make the website anything more than

passive, citing Mayhew Steel Products.       There the court

concluded that the defendant’s website, which “d[id] not permit

online purchases, but instead invite[d] viewers to contact the

company by telephone or fax, or to visit in person in

Massachusetts,” was insufficient to make it subject to personal

jurisdiction in Connecticut.     821 F. Supp. 2d at 503.       The court

reached that conclusion based, at least in part, on the

exception under section 33-920(b) for soliciting orders that

require acceptance outside Connecticut before they become

contracts.   See id.




                                  -17-
     Case 3:19-cv-01106-AWT Document 80 Filed 10/08/20 Page 18 of 54



    Here however, CCFF’s website does not fall within the

exception for “soliciting or obtaining orders . . . if the

orders require acceptance outside this state before they become

contracts.”   Conn Gen. Stat. § 33-1210(b)(5).       CCFF’s website

solicits donations from its website and provides a direct link

to the donations page on its website.       Unlike Mayhew Steel

Products, where the website merely provided information and

instructed visitors to contact the defendant outside Connecticut

to complete the order, the transaction here (i.e., providing

funding to CCFF and for the Film) could be conducted entirely

through CCFF’s website.    No additional steps were required by

Connecticut residents to engage with CCFF outside Connecticut.

Thus, the court concludes that CCFF’s website is not only more

than passive but also makes it proper to exercise personal

jurisdiction based on the level of interactivity and the

commercial nature of the exchange on the website.

    Under the second prong of section 33-1219(e), “[o]nce a

plaintiff establishes that the defendant corporation meets this

prerequisite [of transacting business in Connecticut without

valid certificate], a plaintiff must establish that its cause[]

of action arises out of the business that the foreign

corporation conducted in Connecticut.”       Woodbridge Structured

Funding, LLC v. Structured Settlement Quotes, No. 3:14-cv-00214

(JAM), 2014 WL 6783160, at *4 (D. Conn. Dec. 2, 2014)


                                  -18-
     Case 3:19-cv-01106-AWT Document 80 Filed 10/08/20 Page 19 of 54



(alterations in original) (quoting Wilson v. DirectBuy, Inc.,

821 F. Supp. 2d 510, 521 (D. Conn. 2011)).       There is “no

jurisdictional base in the absence of allegations that the

plaintiff’s cause[] of action arose out of the defendant’s

transaction of business in Connecticut.”       Lombard Bros., 190

Conn. at 253.   “A cause of action arises out of the transaction

of business where the litigation ‘bears some connection with the

business conducted by the foreign corporation in this state.’”

Wilson, 821 F. Supp. 2d at 521 (quoting Lombard Bros., 190 Conn.

at 253).

    TCS’s six-count complaint alleges Lanham Act trademark and

false association violations, violations of Connecticut’s

common-law trademark and unfair competition law, and violations

of Jacques-Yves Cousteau’s right of publicity under French or

Connecticut law.   The allegations focus on CCFF’s alleged use of

and trading off TCS’s marks, including on the websites on which

CCFF sought donations and funding for itself and the Film.             TCS

alleges that CCFF misappropriated these marks and violated

Jacques-Yves Cousteau’s right of publicity, trading off

association with those marks, in order to generate interest in

and funding for CCFF’s causes and the Film.        Because the affairs

which CCFF conducted in Connecticut include soliciting donations

on and receiving them through its website on which it utilizes




                                  -19-
     Case 3:19-cv-01106-AWT Document 80 Filed 10/08/20 Page 20 of 54



TCS’s marks to solicit such donations, this suit “bears some

connection with” those affairs.

    Therefore, the court concludes that section 33-1219(e)

authorizes exercising personal jurisdiction over CCFF.

                b.   Due Process

    “The Due Process Clause of the Fourteenth Amendment

operates to limit the power of a State to assert in personam

jurisdiction over a nonresident defendant.”        Helicopteros

Nacionales de Colom., S.A. v. Hall, 466 U.S. 408, 413-14 (1984).

“[R]estrictions on personal jurisdiction ‘are more than a

guarantee of immunity from inconvenient or distant litigation.

They are a consequence of territorial limitations on the power

of the respective States.”     Bristol-Myers Squibb Co. v. Superior

Court, 137 S. Ct. 1773, 1780 (2017) (quoting Hanson v. Denckla,

357 U.S. 235, 251 (1958)).     “Due process requirements are

satisfied when in personam jurisdiction is asserted over a

nonresident corporate defendant that has ‘certain minimum

contacts with [the forum] such that the maintenance of the suit

does not offend traditional notions of fair play and substantial

justice.’”   Helicopteros Nacionales de Colom., 466 U.S. at 414

(quoting Int’l Shoe Co. v. Washington, 326 U.S. 310, 316

(1945)).

    “Specific jurisdiction . . . depends on an affiliatio[n]

between the forum and the underlying controversy, principally,


                                  -20-
     Case 3:19-cv-01106-AWT Document 80 Filed 10/08/20 Page 21 of 54



activity or an occurrence that takes place in the forum State

and is therefore subject to the State’s regulation.”         Goodyear

Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011)

(alteration in original) (internal quotation marks and citations

omitted).     “When a controversy is related to or ‘arises out of’

a defendant’s contacts with the forum, the Court has said that a

‘relationship among the defendant, the forum, and the

litigation’ is the essential foundation of in personam

jurisdiction.”    Helicopteros Nacionales de Colom., 466 U.S. at

414 (quoting Shaffer v. Heitner, 433 U.S. 186, 204 (1977)).

     “The Supreme Court has set out three conditions for the

exercise of specific jurisdiction over a nonresident defendant.”

U.S. Bank Nat’l Ass’n v. Bank of Am. N.A., 916 F.3d 143, 150 (2d

Cir. 2019).     “First, the defendant must have purposefully

availed itself of the privilege of conducting activities within

the forum State or have purposefully directed its conduct into

the forum State.”     Id. (quoting Bristol-Myers Squibb, 137 S. Ct.

at 1785 (Sotomayor, J., dissenting)).       “Second, the plaintiff’s

claim must arise out of or relate to the defendant[s’] forum

conduct.”   Id. (quoting Bristol-Myers Squibb, 137 S. Ct. at 1786

(Sotomayor, J., dissenting)).     Third, “the exercise of

jurisdiction must be reasonable under the circumstances.”          Id.




                                  -21-
     Case 3:19-cv-01106-AWT Document 80 Filed 10/08/20 Page 22 of 54



(quoting Bristol-Myers Squibb, 137 S. Ct. at 1786 (Sotomayor,

J., dissenting)).4

                     i.    Minimum contacts

     “A court deciding whether it has jurisdiction over an out-

of-state defendant under the Due Process Clause must evaluate

the ‘quality and nature,’ of the defendant’s contacts with the

forum state under a totality of the circumstances test.”          Best

Van Lines, 490 F.3d at 242 (quoting Burger King Corp. v.

Rudewicz, 471 U.S. 462, 475 (1985)).      “[M]inimum contacts

necessary to support [specific personal] jurisdiction exist

where the defendant purposefully availed itself of the privilege

of doing business in the forum and could foresee being haled

into court there.”   Charles Schwab Corp. v. Bank of Am. Corp.,

883 F.3d 68, 82 (2d Cir. 2018).

     Here, CCFF’s contacts with Connecticut include: websites,

which allegedly employ marks owned by TCS, soliciting donations

to support CCFF’s causes and fund the Film; websites, which

allegedly employ marks owned by TCS, which publicized the




     4 The defendants appear to concede the first two prongs of
the due process analysis but argue that “an exercise of personal
jurisdiction would be unreasonable where, as here, foreign
defendants with only minimal contacts with the forum are forced
to litigate in the forum based on the posting of allegedly
infringing material on the Internet and/or the screening of a
Film that is not alleged to contain any infringing material.”
(Defs.’ Reply Mem. in Supp. Mot. to Dismiss (“Defs.’ Reply”) at
5 n.6, ECF No. 57.)


                                  -22-
     Case 3:19-cv-01106-AWT Document 80 Filed 10/08/20 Page 23 of 54



screening of the Film in Connecticut and encouraged visitors to

join a mailing list; and the promotional screening of the Film,

which was advertised alongside TCS’s marks and gratuitously uses

Jacques-Yves Cousteau’s image and likeness throughout, in

Connecticut.

    As discussed above, courts in this district use the sliding

scale developed in Zippo Manufacturing to determine if a website

constitutes purposeful availment of the privilege of conducting

activities within Connecticut or purposefully directing conduct

into Connecticut.   As also discussed above, the court has

concluded that CCFF’s websites, which solicited donations for

CCFF’s causes and funding for the Film directly on the websites,

were more than merely passive websites.       With respect to the use

of TCS’s marks on the websites for informational purposes,

although the websites were passive in that regard, they did

target Connecticut residents as they encouraged individuals to

attend the promotional screening of the Film in Connecticut.

See ICG Am., Inc. v. Wine of the Month Club, Inc., No. 3:09-CV-

133 (PCD), 2009 WL 2843261, at *6 (D. Conn. Aug. 28, 2009)

(“Evidence that Connecticut residents accessed the defendant’s

site, that they purchased products from the website, or that the

website targeted Connecticut residents is necessary to find

purposeful availment.”); Edberg v. Neogen Corp., 17 F. Supp. 2d

104, 114-15 (D. Conn. 1998) (noting that websites which


                                  -23-
        Case 3:19-cv-01106-AWT Document 80 Filed 10/08/20 Page 24 of 54



specifically target Connecticut residents may also further

support an exercise of personal jurisdiction here).

    Evaluating the quality and nature of CCFF’s contacts with

Connecticut under the totality of the circumstances, the court

concludes that TCS has adequately alleged that CCFF purposefully

availed itself of the privilege of conducting activities in

Connecticut, or purposefully directed its conduct into

Connecticut, and could reasonably foresee being haled into court

here.

                        ii.   Arising out of Connecticut contacts

    “In order for a state court to exercise specific

jurisdiction, ‘the suit’ must ‘aris[e] out of or relat[e] to the

defendant’s contacts with the forum.’”          Bristol-Myers Squibb,

137 S. Ct. at 1780 (alterations in original) (quoting Daimler AG

v. Bauman, 571 U.S. 117, 127 (2014)).          “In other words, there

must be ‘an affiliation between the forum and the underlying

controversy, principally, [an] activity or an occurrence that

takes place in the forum State and is therefore subject to the

State’s regulation.’”       Id. (alteration in original) (quoting

Goodyear Dunlop Tires Operations, 564 U.S. at 919).

    As the court has already concluded with respect to the

analysis under the long-arm statute, CCFF’s contacts in

Connecticut have an “affiliation” with the controversy here.

See Bristol-Meyers Squibb, 137 S. Ct. at 1780.           This suit brings


                                     -24-
        Case 3:19-cv-01106-AWT Document 80 Filed 10/08/20 Page 25 of 54



claims for federal trademark infringement, state-law common-law

trademark infringement, and violation of Jacques-Yves Cousteau’s

right of publicity.       CCFF’s contacts in Connecticut are all

alleged to include misuse of TCS’s marks or Jacques-Yves

Cousteau’s right of publicity in order to promote CCFF’s

activities.

                        iii. Reasonableness

    Even if minimum contacts exist, an exercise of personal

jurisdiction may still be prohibited by the Due Process Clause

if exercising personal jurisdiction would be unreasonable.                The

reasonableness analysis asks “whether the assertion of personal

jurisdiction comports with ‘traditional notions of fair play and

substantial justice’--that is, whether it is reasonable to

exercise personal jurisdiction under the circumstances of the

particular case.”      Chloe v. Queen Bee of Beverly Hills, LLC, 616

F.3d 158, 164 (2d Cir. 2010) (quoting Int’l Shoe, 326 U.S. at

316).    The Supreme Court has held that courts must evaluate the

following factors as part of the reasonableness analysis:

    (1) the burden that the exercise of jurisdiction will
    impose on the defendant; (2) the interests of the
    forum state in adjudicating the case; (3) the
    plaintiff’s interest in obtaining convenient and
    effective relief; (4) the interstate judicial system’s
    interest in obtaining the most efficient resolution of
    the controversy; and (5) the shared interest of the
    states in furthering substantive social policies.




                                     -25-
     Case 3:19-cv-01106-AWT Document 80 Filed 10/08/20 Page 26 of 54



Id. at 164-65 (citing Asahi Metal Indus. Co. v. Superior Court,

480 U.S. 102, 113-14 (1987)).

    “If minimum contacts exist, the defendant has to ‘present a

compelling case that the presence of some other considerations

would render jurisdiction unreasonable.’”       Eades v. Kennedy, PC

Law Offices, 799 F.3d 161, 169 (2d Cir. 2015) (quoting Licci v.

Lebanese Canadian Bank, 732 F.3d 161, 173 (2d Cir. 2013)).             CCFF

fails to do so.   It merely asserts that “an exercise of personal

jurisdiction would be unreasonable where, as here, foreign

defendants with only minimal contacts with the forum are forced

to litigate in the forum based on the posting of allegedly

infringing material on the Internet and/or the screening of a

Film that is not alleged to contain any infringing material.”

(Defs.’ Reply at 5 n.6.)

    Moreover, the relevant factors do not suggest that the

exercise of personal jurisdiction here would be unreasonable.

CCFF has not identified what burden will be imposed upon it if

it has to defend this action in Connecticut.        Contra, e.g.,

WorldCare Corp. v. World Ins. Co., 767 F. Supp. 2d 341, 362 (D.

Conn. 2011) (finding that litigation in Connecticut would be

burdensome where defendant presented evidence that all its

witnesses and documents were in Nebraska).       Although TCS is not

a Connecticut resident, Connecticut has an interest in

adjudicating this case because it involves application of


                                  -26-
     Case 3:19-cv-01106-AWT Document 80 Filed 10/08/20 Page 27 of 54



Connecticut trademark and unfair competition law, and it is

based on alleged actions that occurred in Connecticut or were

directed at Connecticut residents.       See, e.g., Kernan v. Kurz-

Hastings, Inc., 175 F.3d 236, 244 (2d Cir. 1999) (application of

New York law to a case supports reasonableness of New York

personal jurisdiction).5    With respect to the plaintiff’s

interest in obtaining effective relief, the plaintiff’s choice

of forum is “entitled to substantial consideration,” In re

Warrick, 70 F.3d 736, 741 (2d Cir. 1995), and that choice

appears reasonable given that the Film was screened in

Connecticut and that the alleged infringement of TCS’s trademark

and publicity rights was engaged in for purposes of promoting

the Film.   The interstate judicial system’s interest generally

considers “where witnesses and evidence are likely to be

located,” Metro. Life Ins. Co. v. Robertson-Ceco Corp., 84 F.3d

560, 574 (2d Cir. 1996), but neither party explains where the

witnesses and evidence are likely to be located.        Finally, with

respect to the states’ shared interest in furthering substantive

social policies, the administration of Connecticut common-law

trademark rights and right of publicity related to the




     5 Contra, e.g., WorldCare, 767 F. Supp. 2d at 362 (finding
that Connecticut did not have a notable interest in the
litigation because the matter concerned only federal trademark
law and no matters of Connecticut law).


                                  -27-
     Case 3:19-cv-01106-AWT Document 80 Filed 10/08/20 Page 28 of 54



promotional screening in Connecticut favors litigating the case

in Connecticut.

    Thus, TCS has made a prima facie case that CCFF is subject

to personal jurisdiction in Connecticut.

    B.     Failure to State a Claim

           1.   First Amendment Protection for All Claims

    The defendants argue that all TCS’s claims are precluded by

the First Amendment and the right to free expression under

Rogers v. Grimaldi, 875 F.2d 994 (2d Cir. 1989).        They argue

that their uses of TSC’s marks are protected uses and thus not

subject to Lanham Act or state-law claims because “[t]he slight

risk that such use of [Jacques-Yves Cousteau’s] [likeness] might

implicitly suggest endorsement or sponsorship to some people is

outweighed by the danger of restricting artistic expression

. . . .”   (Defs.’ Mem. at 22 (third alteration in original)

(quoting Rogers, 875 F.2d at 1000).)

    Although “it is well established that where the title of a

movie or a book has acquired secondary meaning . . . the holder

of the rights to that title may prevent the use of the same or

confusingly similar titles by other authors,” Rogers, 875 F.2d

at 998, the Lanham Act has been construed to “apply to artistic

works only where the public interest in avoiding consumer

confusion outweighs the public interest in free expression,” id.

at 999.    Thus, “in deciding the reach of the Lanham Act in any


                                  -28-
        Case 3:19-cv-01106-AWT Document 80 Filed 10/08/20 Page 29 of 54



case where an expressive work is alleged to infringe a

trademark, it is appropriate to weigh the public interest in

free expression against the public interest in avoiding consumer

confusion.”      Cliffs Notes, Inc. v. Bantam Doubleday Dell Publ’g

Grp., Inc., 886 F.2d 490, 494 (2d Cir. 1989).           “While Rogers was

focused on the title of an artistic work, the Second Circuit has

expanded its two-prong test to apply to artistic works more

broadly.”     Brown v. Showtime Networks, Inc., 394 F. Supp. 3d

418, 442 (S.D.N.Y. 2019) (citing Cliffs Notes, Inc., 886 F.2d at

495).

    Rogers set out a two-pronged test to determine whether an

artistic work may be protected by First Amendment interests in

free expression.      First, if the allegedly infringing use “has no

artistic relevance to the underlying work whatsoever,” then the

inquiry is complete as the artistic work is not entitled to

First Amendment protection.        Rogers, 875 F.2d at 999.      The

artistic-relevance threshold is “appropriately low.”            Id.

Second, if the allegedly infringing use “has some artistic

relevance,” it may still not merit First Amendment protection if

it “explicitly misleads as to the source or the content of the

work.”     Id.   “This limiting construction would not apply to

misleading titles that are confusingly similar to other titles,”

because “[t]he public interest in sparing consumers this type of




                                     -29-
     Case 3:19-cv-01106-AWT Document 80 Filed 10/08/20 Page 30 of 54



confusion outweighs the slight public interest in permitting

authors to use such titles.”     Id. at 999 n.5.

    “This approach takes into account the ultimate test in

trademark law, namely, the likelihood of confusion ‘as to the

source of the goods in question.’”       Cliffs Notes, 886 F.2d at

495 (quoting Universal City Studios, Inc. v. Nintendo Co., 746

F.2d 112, 115 (2d Cir. 1984)).     “This determination must be

made, in the first instance, by application of the venerable

Polaroid factors.”    Twin Peaks Prods., Inc. v. Publications

Int’l, Ltd., 996 F.2d 1366, 1379 (2d Cir. 1993).        The eight

Polaroid factors are:

    (1) strength of the trademark; (2) similarity of the
    marks; (3) proximity of the products and their
    competitiveness with one another; (4) evidence that
    the senior user may “bridge the gap” by developing a
    product for sale in the market of the alleged
    infringer’s product; (5) evidence of actual consumer
    confusion; (6) evidence that the imitative mark was
    adopted in bad faith; (7) respective quality of the
    products; and (8) sophistication of consumers in the
    relevant market.

Starbucks Corp. v. Wolfe’s Borough Coffee, Inc., 588 F.3d 97,

115 (2d Cir. 2009).     “In determining whether [the plaintiff] has

plausibly pled a likelihood of confusion as to its claimed trade

dress, ‘no single factor is dispositive.’”       AJB Enters., LLC v.

Backjoy Orthotics, LLC, No. 3:16-CV-00758 (VAB), 2016 WL

7341702, at *7 (D. Conn. Dec. 18, 2016) (quoting Louis Vuitton

Malletier v. Dooney & Bourke, Inc., 454 F.3d 108, 118 (2d Cir.



                                  -30-
     Case 3:19-cv-01106-AWT Document 80 Filed 10/08/20 Page 31 of 54



2006)).   “[T]he finding of likelihood of confusion must be

particularly compelling to outweigh the First Amendment interest

recognized in Rogers.”    Twin Peaks Prods., 996 F.2d at 1379.

    “In the context of a motion to dismiss, courts have

disposed of trademark claims where simply looking at the work

itself, and the context in which it appears, demonstrates how

implausible it is that a viewer will be confused into believing

that the plaintiff endorsed the defendant’s work.”         Roberts v.

Bliss, 229 F. Supp. 3d 240, 251 (S.D.N.Y. 2017) (quoting Louis

Vuitton Malletier S.A. v. Warner Bros. Entm’t Inc., 868

F. Supp. 2d 172, 183 (S.D.N.Y. 2012)).       But “[a]s a general

rule, ‘the likelihood of confusion is a fact-intensive analysis

that ordinarily does not lend itself to a motion to dismiss.’”

World Trade Ctrs. Ass’n, Inc. v. Port Auth. of N.Y. & N.J., No.

15 CV 7411-LTS, 2016 WL 8292208, at *2 (S.D.N.Y. Dec. 15, 2016)

(quoting Merck & Co., Inc. v. Mediplan Health Consulting, Inc.,

425 F. Supp. 2d. 402, 412 (S.D.N.Y. 2006)).

    With respect to the first prong of the test under Rogers,

TCS argues that the defendants’ uses of TCS’s marks have no

artistic relevance.    However, its argument appears to be that

the uses have no artistic relevance because the defendants are

using the marks “to gain attention and notoriety in the

industry.”   (Pl.’s Mem. Opp’n to Defs.’ Mot. to Dismiss First

Am. Compl. for Lack of Personal Jurisdiction Or, Alternatively,


                                  -31-
     Case 3:19-cv-01106-AWT Document 80 Filed 10/08/20 Page 32 of 54



for Failure to State a Claim Upon Which Relief Can Be Granted at

26, ECF No. 52.)    But the threshold for artistic relevance is

low, and here, the alleged infringements have artistic relevance

to the underlying works, i.e., the Film and the Documentary.

The title of the Documentary, The Adventure Continues, refers to

the content of the Documentary, i.e., the travels of Celine

Cousteau which are the subject of the Documentary.         Both the

Documentary and the Film are based in the historical context of

her grandfather Jacques-Yves Cousteau’s past explorations.             The

use of Jacques-Yves Cousteau’s name, image, and likeness have

artistic relevance because they explain a significant aspect of

Celine Cousteau’s personal story, which is presented as context

for the Film and the Documentary.        Thus, the court concludes

that the alleged infringements have some artistic relevance to

the underlying work.

    With respect to the second prong, TCS plausibly alleges a

compelling case for likelihood of confusion.        TCS alleges facts

showing that throughout numerous materials, products, and

advertisements, the defendants gratuitously use Jacques Yves-

Cousteau’s name, image, likeness, and trademarked red cap, and

they also discuss his work and “retrace [his] mythic

explorations.”     (FAC, Ex. K, at 2.)    Relevant here are the

similarity in the missions of the defendants and Jacques-Yves

Cousteau, the defendants’ consistent use of Jacques-Yves


                                  -32-
        Case 3:19-cv-01106-AWT Document 80 Filed 10/08/20 Page 33 of 54



Cousteau’s name, image, and likeness, and the prevalence of the

emphasis on the familial relationship between Jacques-Yves

Cousteau and Celine Cousteau.        Given those factors, the court

cannot conclude at the motion to dismiss stage that TCS’s claim

that the allegedly infringing uses would likely confuse the

consumer as to TCS’s endorsement of or involvement in the

defendants’ activities is implausible.          This case is not one

where simply looking at an underlying work itself, and the

context in which it appears, demonstrates how implausible it is

that a viewer will be misled into believing that the plaintiff

endorsed the defendant’s work.        See Roberts, 229 F. Supp. 3d at

251 (quoting Louis Vuitton Malletier S.A., 868 F. Supp. 2d at

183).

             2.    Lanham Act Trademark and False Association Claims

    Count I is a claim for infringement of TCS’s registered

trademarks under section 32 of the Lanham Act, 15 U.S.C. § 1114.

Count II is a claim for infringement of TCS’s unregistered

trademark under section 43(a) of the Lanham Act, id. § 1125(a).

Count III is a claim for false association in violation of

section 43(a) of the Lanham Act, id.

    The defendants argue that TCS has failed to adequately

plead that they used or traded off TCS’s marks in commerce.

They also argue that these counts fail to plead use of TCS’s

marks or any likelihood of confusion.


                                     -33-
     Case 3:19-cv-01106-AWT Document 80 Filed 10/08/20 Page 34 of 54



    “In order to prevail on a trademark infringement claim for

registered trademarks, pursuant to 15 U.S.C. § 1114, or

unregistered trademarks, pursuant to 15 U.S.C. § 1125(a)(1), a

plaintiff must establish that (1) it has a valid mark that is

entitled to protection under the Lanham Act; and that (2) the

defendant used the mark, (3) in commerce, (4) ‘in connection

with the sale . . . or advertising of goods or services,’ (5),

without the plaintiff’s consent.”        1-800 Contacts, Inc. v.

WhenU.Com, Inc., 414 F.3d 400, 406–07 (2d Cir. 2005) (quoting 15

U.S.C. § 1114(1)(a)).    “In addition, the plaintiff must show

that defendant’s use of that mark ‘is likely to cause confusion

. . . as to the affiliation, connection, or association of

[defendant] with [plaintiff], or as to the origin, sponsorship,

or approval of [the defendant’s] goods, services, or commercial

activities by [plaintiff].’”     Id. at 407 (alterations in

original) (quoting 15 U.S.C. § 1125(a)(1)(A)).

    The Lanham Act defines “commerce” as “all commerce which

may lawfully be regulated by Congress.”        Id. § 1127.   The Lanham

Act has been interpreted to grant “broad jurisdictional powers

upon the courts of the United States.”        Steele v. Bulova Watch

Co., 344 U.S. 280, 283 (1952).     “The history and text of the

Lanham Act show that ‘use in commerce’ reflects Congress’s

intent to legislate to the limits of its authority under the

Commerce Clause.”   United We Stand Am., Inc. v. United We Stand,


                                  -34-
     Case 3:19-cv-01106-AWT Document 80 Filed 10/08/20 Page 35 of 54



Am. N.Y., Inc., 128 F.3d 86, 92 (2d Cir. 1997).        “In almost all

cases, this means that the Lanham Act is limited to acts of

infringement that affect interstate or foreign trade.”         4 J.

Thomas McCarthy, McCarthy on Trademarks and Unfair Competition

§ 25:53 (5th ed. 2020).

     The internet has been “routinely recognized by [the Second

Circuit] as an instrumentality of interstate commerce.”         United

States v. Cheng Le, 902 F.3d 104, 112 (2d Cir. 2018).         Thus, any

alleged use of or trading off TCS’s marks over the internet

constitutes use in commerce under the Lanham Act.        See, e.g.,

OBH, Inc. v. Spotlight Magazine, Inc., 86 F. Supp. 2d 176, 186

(W.D.N.Y. 2000) (“[T]he national, and even international, nature

of the Internet itself makes defendants’ use of plaintiffs’

trademark as a domain name a ‘use in commerce’ for purposes of

the Lanham Act.”); Planned Parenthood Fed’n of Am., Inc. v.

Bucci, No. 97 CIV. 0629 (KMW), 1997 WL 133313, at *3 (S.D.N.Y.

Mar. 24, 1997), aff’d, 152 F.3d 920 (2d Cir. 1998).6


     6 3 Jerome Gilson & Anne Gilson LaLonde, Gilson on
Trademarks § 11.03 (2019) (“In the overwhelming majority of
modern cases, the seldom-disputed question of whether the
defendant’s acts are ‘in commerce’ is resolved in the
affirmative. Most trademark owners . . . use or advertise their
marks across state lines in the United States and more and more
are advertising nationally (and internationally) on the
Internet.”); see also Utah Lighthouse Ministry v. Found. for
Apologetic Info. & Research, (FAIR), 527 F.3d 1045, 1054 (10th
Cir. 2008) (“We agree that the Internet is generally an
instrumentality of interstate commerce and thus that the
jurisdiction of the Lanham Act constitutionally extends to


                                  -35-
     Case 3:19-cv-01106-AWT Document 80 Filed 10/08/20 Page 36 of 54



                a.   The Documentary and Related Materials

    The defendants argue that TCS fails to allege “that the

Documentary or the advertising materials in Exhibits K and L

were distributed in the United States.”       (Defs.’ Mem. 18.)        With

respect to the advertising materials, TCS alleges, on

information and belief, that “defendants are distributing a

brochure and press kit[, i.e., Exhibits K and L,] for the

Documentary to, inter alia, TCS’ business partners.”         (FAC

¶ 82.)   TCS also alleges that Celine Cousteau’s use of the title

Celine Cousteau: The Adventure Continues for the Documentary

infringes on TCS’s mark THE JOURNEY CONTINUES.        TCS further

alleges that Celine Cousteau used images of Jacques-Yves

Cousteau, the mark JACQUES-YVES COUSTEAU, and traded off

Jacques-Yves Cousteau’s legacy to market and promote the

Documentary.   However, TCS does not allege any facts to support

a conclusion that those activities related to the Documentary

were done in the United States or targeted at the United States.

As to the promotional materials, although they are alleged to

have been distributed to TCS’s business partners, there are no

factual allegations to support a conclusion that they were




unauthorized uses of trademarks on the Internet.” (citation
omitted)). But see Tenneco Auto. Operating Co. v. Kingdom Auto.
Parts, 410 F. App’x 841, 855 (6th Cir. 2010) (concluding that
use of a mark on a website which was clearly not directed to the
United States did not satisfy the “in commerce” requirement).


                                  -36-
     Case 3:19-cv-01106-AWT Document 80 Filed 10/08/20 Page 37 of 54



distributed to TCS’s business partners in commerce.         Moreover,

the screen capture of the promotional video in the FAC was

uploaded to YouTube by a French company, and there are no

allegations that the defendants control that company.         So, even

if the court could plausibly infer that the defendants

distributed the promotional video, the factual allegations still

do not suggest that the defendants distributed the promotional

video “in commerce” in the United States.       Thus, TCS has failed

to plead use in commerce, and the federal trademark claims,

Counts I, II, and III, must be dismissed to the extent they are

based on the Documentary and its promotional materials.

                b.   The Film and Related Materials

    The defendants argue that there are no facts to support the

assertion that “the promotional or advertising materials posted

in connection with the Film, or the Film itself, used any of

TCS’s trademarks as is required to state a claim for trademark

infringement or false designation of origin claim under

§ 43(a).”   (Defs.’ Mem. 19 (emphasis in original).)        With

respect to the Film, TCS alleges that the defendants: (1)

“promote[] the Film on CPI’s website by exploiting Jacques-Yves

Cousteau’s name and likeness in various posts,” (FAC ¶ 91); (2)

held a book giveaway of Jacques-Yves Cousteau’s book, (id.

¶ 92); (3) posted on a website about the Film that it was

produced “[t]wenty-five years after joining my grandfather and


                                  -37-
     Case 3:19-cv-01106-AWT Document 80 Filed 10/08/20 Page 38 of 54



his Calypso crew on his expedition in the Amazon,” (id. ¶ 93);

(4) included the tag “jacques-yves cousteau” on a post on their

website although “his name is not mentioned anywhere in the

post,” (id. ¶ 94); (5) used “images and pictures of Jacques Yves

Cousteau . . . gratuitously . . . in the film and [exploited]

his name,” (id. ¶ 95); and (6) referenced Jacques-Yves Cousteau

in the promotional teaser and superimposed a photo of Celine

Cousteau in front of Jacques-Yves Cousteau’s ship, (id. ¶ 96).

    None of these facts supports a conclusion that the

defendants used one of TCS’s registered trademarks in the Film

or in promoting the Film.     Therefore, Count I must be dismissed

to the extent it is based on the Film and its related

promotional materials.    Moreover, the only unregistered

trademark which TCS has alleged is “the image of Jacques-Yves

Cousteau’s red cap.”     (FAC ¶ 47.)     However, TCS has not alleged

that the Film or its related materials used the image of

Jacques-Yves Cousteau’s red cap.       Thus, Count II must also be

dismissed to the extent it is based on the Film and its

promotional materials.

    As to Count III, “the Lanham Act protects not only actual

trademarks but also ‘economic interests analogous to those

protected by trademark law.’”     Rubio v. Barnes & Noble, Inc.,

No. 14-CV-6561 JSR, 2014 WL 6769150, at *3 (S.D.N.Y. Nov. 12,

2014) (quoting Allen v. Nat’l Video, Inc., 610 F. Supp. 612, 625


                                  -38-
     Case 3:19-cv-01106-AWT Document 80 Filed 10/08/20 Page 39 of 54



(S.D.N.Y. 1985)).    “For example, a celebrity can assert a claim

for false association to protect his or her ‘commercial

investment in the drawing power of his or her name and face in

endorsing products and in marketing a career.’”        Id. (quoting

Allen, 610 F. Supp. at 625).     “Although the Lanham Act’s

protections are not limited to widely known celebrities, a

plaintiff has standing under the statute only if his or her

identity carries some ‘level of consumer recognition.’”         Id.

(quoting Bondar v. LASplash Cosmetics, 12 Civ. 1417, 2012 WL

6150859, at *7 (S.D.N.Y. Dec. 11, 2012)).       Here, TCS has

plausibly alleged that Jacques-Yves Cousteau has a level of

consumer recognition sufficient to support a Section 43(a)

claim.   Thus, the motion to dismiss is being denied with respect

to Count III to the extent that it brings a claim for false

association concerning the Film and its related promotional

materials.

                c.    Other Infringing Activities

    TCS also alleges that the defendants have violated the

Lanham Act by using “TCS’[s] Marks and Intellectual Property in

commerce to advertise, market, and promote, CPI and/or CCF[F.]”

(FAC ¶ 112; see also id. ¶ 124; id. ¶ 136.)        TCS alleges that

Celine Cousteau posted on CCFF’s website that she was “excited

to announce, on [her] grandfather’s birthday (he would have been

105 years old)” that she was creating CCFF, thereby “invoking


                                  -39-
     Case 3:19-cv-01106-AWT Document 80 Filed 10/08/20 Page 40 of 54



the JACQUES-YVES COUSTEAU Mark and his likeness to attract

donors and funding to her organization.”       (Id. ¶ 100.)    TCS also

alleges that “[o]n CCF[F]’s website, Celine Cousteau used to

purposefully provide a picture of what appear to be ‘fellows’

and ‘mentors’ in Jacques-Yves Cousteau’s trademarked red cap.”

(Id. ¶ 101.)    It alleges further that in one post on CPI’s

website, Celine Cousteau writes about her grandfather as the

“great inspiration for me personally as I set out to launch my

own organization .    . . ” with a photograph of Jacques-Yves

Cousteau hugging a young Celine Cousteau.       (Id. ¶ 102.)

    The defendants do not make any arguments specific to these

claims.   They simply argue that the FAC should be dismissed in

its entirety.    To the extent that the defendants argue that

their alleged use was not “in commerce,” the alleged

infringements are over the internet--an instrumentality of

interstate commerce-- and thus constitute use “in commerce.”

Therefore, the motion to dismiss is being denied with respect to

the claims based on these allegations.

                d.    Personal Involvement of Celine Cousteau

    Celine Cousteau argues that there are no factual

allegations that she, as opposed to the corporate entity,

uploaded or distributed any of the materials at issue.         Although

it is true that actions of a corporation cannot be simply

imputed to an officer or director of the corporation absent


                                  -40-
     Case 3:19-cv-01106-AWT Document 80 Filed 10/08/20 Page 41 of 54



allegations to support an alter-ego or veil-piercing theory, TCS

alleges, on information and belief, that Celine Cousteau

personally performed many of the acts, which would constitute a

violation by her of the Lanham Act.      (See, e.g., FAC ¶ 91

(“Celine Cousteau promotes the Film . . .”); id. ¶ 92 (“. . .

she promotes the Film on CPI’s website . . .”); id. at ¶ 100

(“. . . on CCF’s website, Celine writes . . .”); id. ¶ 101 (“On

CCF’s website, Celine Cousteau used to purposefully provide

. . .”); id. ¶ 102 (“In one post she specifically writes

. . .”).)    Thus, taking the factual allegations in the FAC as

true, TCS has plausibly alleged Celine Cousteau’s personal

involvement.

            3.   Connecticut Common-law Trademark Infringement and
                 Unfair Competition Claim

    The defendants argue that the claim for common-law

trademark infringement and unfair competition under Connecticut

law (Count IV) must be dismissed because TCS does not allege

that any of the infringing activity occurred in Connecticut.

Citing to Country Floors Inc. v. Mizak, No. 3:91-CV-628 JAC,

1993 WL 566217 (D. Conn. June 16, 1993), they argue that “[i]t

is axiomatic that there must be infringing or otherwise

violative use in this state in order to state a viable claim.”

(Defs.’ Mem. 19.)    However, Country Floors merely states: “The

plaintiff argues that the same facts which would support a



                                  -41-
     Case 3:19-cv-01106-AWT Document 80 Filed 10/08/20 Page 42 of 54



finding of liability under Sections 32 and 43 of the Lanham Act

also support a finding of trademark infringement and unfair

competition under Connecticut common law.       This view is

consistent with decisions in this district.”        1993 WL 566217, at

*6; see also Verilux, Inc. v. Hahn, No. 3:05CV254(PCD), 2007 WL

2318819, at *10 (D. Conn. Aug. 10, 2007) (“The test for

trademark infringement and unfair competition under Connecticut

law is identical to the test under the Lanham Act.”); Tyr Sport,

Inc. v. Tyr Nat. Spring Water, Inc., No. 3:12-cv-761(SRU), 2013

WL 2455925, at *3 (D. Conn. 2013) (same).       The court is not

aware of a case addressing the specific issue of whether

infringing or violative conduct in Connecticut is an element of

such a cause of action, and there is “a paucity of Connecticut

case law on this cause of action.”       Mashantucket Pequot Tribe v.

Redican, 403 F. Supp. 2d 184, 191 (D. Conn. 2005).

    In any event, assuming arguendo that infringing or

violative conduct in Connecticut is an element, TCS has

adequately alleged such activity in this state.        As discussed

above with respect to the federal-law claims, TCS has alleged

instances of infringing or violative conduct with respect to the

Film, which was screened in Connecticut.       It has also alleged

instances of infringing or violative conduct with respect to the

defendants’ websites, which were directed to and reached out to




                                  -42-
     Case 3:19-cv-01106-AWT Document 80 Filed 10/08/20 Page 43 of 54



Connecticut residents to advertise the Film and its screening in

Connecticut, as well as to solicit donations for the defendants.

            4.   Right of Publicity Claims

                 a.   Choice of law

    “A federal court . . . adjudicating state law claims that

are pendent to a federal claim must apply the choice of law

rules of the forum state.”     Rogers, 875 F.2d at 1002.

Connecticut has adopted the Restatement (Second) of Conflict of

Laws’ “most significant relationship” test to determine the law

applicable to tort claims.     See W. Dermatology Consultants, P.C.

v. VitalWorks, Inc., 322 Conn. 541, 551 n.9 (2016).         Under this

test, a court must apply the substantive law of the state with

the “most significant relationship to the occurrence and the

parties under the principles stated in § 6.”        Id. (quoting

Restatement (Second) of Conflict of Laws § 145).        Section 6

provides:

    the factors relevant to the choice of the applicable
    rule of law include: (a) the needs of the interstate
    and international systems, (b) the relevant policies
    of the forum, (c) the relevant policies of other
    interested states and the relative interests of those
    states in the determination of the particular
    issue,(d) the protection of justified expectations,
    (e) the basic policies underlying the particular field
    of law,(f) certainty, predictability and uniformity of
    result, and, (g) ease in the determination and
    application of the law to be applied.




                                  -43-
     Case 3:19-cv-01106-AWT Document 80 Filed 10/08/20 Page 44 of 54



Restatement (Second) of Conflict of Laws § 6 (1971).         The

contacts to be considered when applying the § 6 principles

include:

    (a) the place where the injury occurred, (b) the place
    where the conduct causing the injury occurred, (c) the
    domicil, residence, nationality, place of
    incorporation and place of business of the parties,
    and (d) the place where the relationship, if any,
    between the parties is centered. These contacts are
    to be evaluated according to their relative importance
    with respect to the particular issue.

Id. § 145(2).

    Under the most significant relationship test, the

Restatement (Second) of Conflict of Laws states that the

appropriate law for a claim for violation of an individual’s

right of publicity will be “the state which, with respect to the

particular issue, has the most significant relationship to the

occurrence and the parties,” which “will usually be the state

where the plaintiff was domiciled at the time if the matter

complained of was published in that state.”        Id. § 153.   “A

state which is not the state of the plaintiff’s domicil may be

that of most significant relationship if it is the state where

the invasion of the plaintiff’s right of privacy caused him the

greatest injury.”    Id. § 153, cmt. d.

    The parties agree that the law of France applies to this

claim, as Jacques-Yves Cousteau was domiciled in France at the

time of his death.   Applying the § 145 factors, the court agrees



                                  -44-
       Case 3:19-cv-01106-AWT Document 80 Filed 10/08/20 Page 45 of 54



that applying French law is appropriate here.          Although the

alleged injuries to TCS and injurious conduct by the defendants

occurred in Connecticut, those injuries and conduct are spread

across the United States and even internationally given the

alleged infringing acts on the internet.         So on balance the

location of Jacques-Yves Cousteau’s domicile at the time of his

death has the most significant relationship to these claims.             No

other § 6 or § 145 factor or combination of factors outweighs

this factor.     See, e.g., Zoll v. Jordache Enters., Inc., No. 01

CIV 1339 CSH JCF, 2001 WL 1550943, at *2 (S.D.N.Y. Dec. 5, 2001)

(noting that under the most significant relationship test

“California law will presumably apply to the right of publicity

claim because the plaintiff is a California domiciliary”).

                  b.   Right of publicity claim under French law

       The defendants argue that Count V, which is a claim for

violation of Jacques-Yves Cousteau’s right of publicity under

French law, should be dismissed for two reasons.

                       i.    Doctrine of forum non conveniens

       First, the defendants argue that the claim should be

severed and dismissed without prejudice under the doctrine of

forum non conveniens because TCS “seeks to bring claims under

another country’s laws, and there is nothing to prevent TCS from

simply bringing its claim in a French tribunal.”          (Defs.’ Mem.

26.)    But “[a] defendant invoking forum non conveniens


                                    -45-
     Case 3:19-cv-01106-AWT Document 80 Filed 10/08/20 Page 46 of 54



ordinarily bears a heavy burden in opposing the plaintiff’s

chosen forum.”   Sinochem Int’l Co. v. Malay. Int’l Shipping

Corp., 549 U.S. 422, 430 (2007).      “Any review of a forum non

conveniens motion starts with ‘a strong presumption in favor of

the plaintiff’s choice of forum.’”       Norex Petroleum Ltd. v.

Access Indus., Inc., 416 F.3d 146, 154 (2d Cir. 2005) (quoting

Piper Aircraft Co. v. Reyno, 454 U.S. 235, 255 (1981)).         “[I]t

is generally understood that, ‘unless the balance is strongly in

favor of the defendant, the plaintiff’s choice of forum should

rarely be disturbed.’”     Id. (quoting Gulf Oil Corp. v. Gilbert,

330 U.S. 501, 508 (1947)).     Also, “it is well-established that

the need to apply foreign law is not alone sufficient to dismiss

under the doctrine of forum non conveniens.”        R. Maganlal & Co.

v. M.G. Chem. Co., 942 F.2d 164, 169 (2d Cir. 1991).         Therefore,

the defendants have failed to meet their burden of showing that

this claim should be dismissed under the doctrine of forum non

conveniens.

                     ii.   Post-mortem right of publicity

    Second, the defendants argue that TCS’s claim fails because

France does not recognize a post-mortem right of publicity.            The

defendants and TCS have submitted affidavits from French lawyers

supporting their respective positions.       Those lawyers disagree




                                  -46-
     Case 3:19-cv-01106-AWT Document 80 Filed 10/08/20 Page 47 of 54



about whether a post-mortem right of publicity is recognized

under French law.7

     TCS has submitted declarations of French lawyer Esther

Hagège, who states that under French law, there are two aspects

to a person’s “right to her image.”      (Decl. of Esther Hagège

Supp. Pl.’s Opp’n Defs.’ Mot. to Dismiss ¶ 4, ECF No. 52-2.)

“The first aspect pertains to a person’s private life and image,

which is protected against undesired intrusions.        This aspect is

very similar to privacy laws in the United States.         This right

is usually qualified as an extra patrimonial right and cannot be

inherited by the estate.”     (Id.)   “The second aspect is the

right to a person’s image, when such image has commercial value.

This aspect of the law is almost the same as the right of

publicity laws in the U.S.     This right is a patrimonial right

and can be inherited by the estate.”      (Id.)

     The defendants have submitted declarations of French lawyer

Christine Nguyen Duc Long.     Nguyen states that the right to




     7 In determining an issue of foreign law, “the court may
consider any relevant material or source, including testimony,
whether or not submitted by a party or admissible under the
Federal Rules of Evidence.” Fed. R. Civ. P. 44.1. “In the
absence of an authoritative answer to a foreign legal question
. . . , a district court’s obligation to reach an independent
determination remains.” Bugliotti v. Republic of Arg., 952 F.3d
410, 414 (2d Cir. 2020). The court “may do its own research on
foreign law, just as it customarily always has done on issues of
domestic law.” 9A Charles Alan Wright & Arthur R. Miller,
Federal Practice and Procedure § 2444 (3d ed. 1998).


                                  -47-
     Case 3:19-cv-01106-AWT Document 80 Filed 10/08/20 Page 48 of 54



one’s image terminates upon death.       She relies on a January 2018

decision from the Court of Cassation, France’s court of last

resort for civil and criminal matters, which states that the

lower court’s decision “accurately found that an image right,

attributed to a person, is extinguished upon the death of its

proprietor” and “may not be transmitted to his heirs.”         (Decl.

of Christine Nguyen Duc Long Supp. Defs.’ Mot. to Dismiss

(“Nguyen Decl. I”) ¶ 6, ECF No. 57-1 (quoting Cour de cassation

[Cass.] [supreme court for judicial matters] 1e civ., Jan. 31,

2018, 16-23.591).)   Nguyen also states that “the French

jurisdictions don’t recognize two aspects of a person’s right to

her image.”   (Supp. Decl. of Christine Nguyen Duc Long Supp.

Defs.’ Mot. Dismiss & Response Pl.’s Sur-Reply (“Nguyen Decl.

II”) ¶ 3, ECF No. 63-1.)

    “[V]arious legal scholars and commentators have emphasized

the ambiguous nature of the right of image by describing it as

embodying two concepts.”    Elisabeth Logeais & Jean-Baptiste

Schroeder, The French Right of Image: An Ambiguous Concept

Protecting the Human Persona, 18 Loy. L.A. Ent. L.J. 511, 517

(1998).

    On the one hand, the right to protect one’s image from
    unwanted exposure embodies a privacy interest. This
    aspect flows from the general difficulty in placing a
    specific value on one’s personal rights, while also
    recognizing the general consensus that one cannot
    alienate a personal attribute--the extrapatrimonial
    nature of the right. This concept has been called the


                                  -48-
     Case 3:19-cv-01106-AWT Document 80 Filed 10/08/20 Page 49 of 54



    right to the image [“le droit à l’image”], meaning
    that an individual has an exclusive right to his or
    her own image such that he or she can oppose its
    unauthorized use and dissemination. On the other
    hand, the right also embodies the desire to protect a
    marketable asset--the image of a popular person for
    which others are willing to offer compensation to use
    it. The relatively recent recognition of this
    patrimonial nature has been characterized as the right
    on the image [“le droit sur l’image”] (or the right to
    profit on the image)--the patrimonial nature.

Id. (footnotes omitted) (emphases in original); see also

Kateryna Moskalenko, The right of publicity in the USA, the EU,

and Ukraine, 1 Int’l Comp. Juris. 113, 116 (2015); see generally

Grégoire Loiseau, Des droits patrimoniaux de la personnalité en

droit français [Patrimonial Personality Rights Under French

Law], 42 McGill L.J. 319 (1997) (recognizing the growing

distinction).   In 1988, a French court explained the right to

profit on one’s image as follows:

    The right to one’s image has a moral and patrimonial
    character; the patrimonial right which allows the
    contracting of the commercial exploitation of the
    image for monetary compensation, is not purely
    personal and passes on to heirs. . . . In the present
    case, the use of an actor’s image for advertising
    purpose is not offensive; yet it was subject to his
    heirs’ authorization for she could have derived profit
    from such use according to the law of demand on the
    advertising market.

Logeais & Schroeder, supra, at 537 (quoting Tribunaux de grande

instance [TGI] [ordinary courts of original jurisdiction] Aix en

Provence, Nov. 24, 1988, JCP éd. G. 1989, II, 21329).




                                  -49-
     Case 3:19-cv-01106-AWT Document 80 Filed 10/08/20 Page 50 of 54



    Although the right to protect one’s image terminates on the

death of the person and cannot be transmitted to heirs, see

Logeais & Schroeder, supra, at 535, the right to protect the

one’s image as a marketable asset that can be transferred and

survive after death has gained recognition, see id. at 537-40.

Nonetheless, one scholar has noted that the “descendibility of

the right is not so clear.”     Moskalenko, supra, at 116.

    In 2015, the Court of Cassation decided a case in which two

organizations argued that they had an exclusive right on the

image and name of the late singer and performer Michael Jackson.

See Cour de cassation [Cass.] [supreme court for judicial

matters], 1e civ., Feb. 4, 2015, 14-11458.       The organizations

argued on appeal that the right on the image and its commercial

exploitation was patrimonial and transferable inter vivos and

causa mortis.   The Court of Cassation rejected the ground of

error, but its reasoning was that the court of appeal did not

err in concluding that the organizations did not have an

exclusive right in France because the organizations did not

produce evidence to support the conclusion that Michael Jackson

would have intended to grant to them the exclusive right on his

image in France.   Thus, the decision did not reject the premise

that the organizations would have had a valid right on the image

had they presented evidence that Michael Jackson had intended to

transfer the right to them.


                                  -50-
     Case 3:19-cv-01106-AWT Document 80 Filed 10/08/20 Page 51 of 54



    Nguyen does reject that premise, and she cites to recent

cases of the Court of Cassation, which she states make clear

that the most recent rule is that there is no separate right on

the image in a commercial sense, and that even if there is, it

is clearly not transferable or descendible.        In a 2018 case, the

widow of a songwriter and singer sought compensation from a

company which marketed compact discs with photos of the artist

without the widow’s consent.     She challenged the lower court’s

ruling, arguing that “the exclusive right to exploit the image

of an individual and derive a monetary profit, having a property

value that is both appropriable and transferable, constitutes

property that, absent a provision to the contrary, may be

transmitted inter vivos and causa mortis.”       (Nguyen Decl. I, Ex.

B, at 2 (quoting Cour de cassation [Cass.] [supreme court for

judicial matters] 1e civ., Jan. 31, 2018, 16-23.591).)         The

Court of Cassation rejected that argument on the ground that the

lower court’s “decision accurately found that an image right,

attributed to a person, is extinguished upon the death of its

proprietor and is not transferable to his heirs.”        (Id. (quoting

Cour de cassation [Cass.] [supreme court for judicial matters]

1e civ., Jan. 31, 2018, 16-23.591).)      However, as Hagège points

out, there was no suggestion in that case that the right on the

image was transferred to the widow prior to death.




                                  -51-
     Case 3:19-cv-01106-AWT Document 80 Filed 10/08/20 Page 52 of 54



    Nguyen asserts without reservation that “the French

jurisdictions don’t recognize two aspects of a person’s right to

her image.”   (Nguyen Decl. II at ¶ 3.)      The court finds Hagège’s

declarations more persuasive in light of the scholarship that

documents the increased recognition of the two aspects of the

right of publicity under French law.

    Moreover, the court finds Nguyen’s arguments unpersuasive

given the fact that Court of Cassation cases seem to suggest

that the right on the image (“le droit sur l’image”), see Cour

de cassation [Cass.] [supreme court for judicial matters], 1e

civ., Feb. 4, 2015, 14-11458, if transferred prior to death,

survives the death of the person with whom the right originated.

Although Nguyen states that the Court of Cassation’s decision in

2018 is “unequivocal” with respect to whether the right on the

image is transmissible, there was no suggestion in that case

that the right had been transferred by the decedent prior to

death.   Moreover, the Court of Cassation characterized the

widow’s claim as one to the extra-patrimonial right to the image

(“le droit à l’image”) as opposed to the patrimonial right on

the image (“le droit sur l’image”).      Compare Cour de cassation

[Cass.] [supreme court for judicial matters] 1e civ., Jan. 31,

2018, 16-23.591, with Cour de cassation [Cass.] [supreme court

for judicial matters], 1e civ., Feb. 4, 2015, 14-11458; and

Logeais & Schroeder, supra, at 517 (explaining the distinction


                                  -52-
      Case 3:19-cv-01106-AWT Document 80 Filed 10/08/20 Page 53 of 54



in the language).     This court is not persuaded that the Court of

Cassation eliminated the distinction between the two aspects of

the image rights under French law in such a subtle manner.

      Thus, the court concludes that, because Jacques-Yves

Cousteau transferred the right on his image before his death to

TCS, the right on his image survived his death and remains

enforceable by TCS under the laws of France.

                 c.    Connecticut right of publicity claim

      Count VI pleads in the alternative violation of Jacques-

Yves Cousteau’s right of publicity under Connecticut law.            It

will be dismissed without prejudice because the court has

concluded that the law of France applies here.

IV.   CONCLUSION

      For the reasons set forth above, the Defendants’ Motion to

Dismiss for Lack of Personal Jurisdiction or, Alternatively, for

Failure to State a Claim Upon Which Relief Can Be Granted (ECF

No. 25) is hereby GRANTED in part and DENIED in part.          The

motion is granted as to Counts I, II, and III (the Lanham Act

claims) to the extent they are based on the Documentary and its

promotional materials; Counts I and II (the Lanham Act claims

for registered and unregistered trademark infringement) to the

extent they are based on the Film and its related promotional

materials; and Count VI (the Connecticut right of publicity

claim).   The motion is denied in all other respects.


                                   -53-
     Case 3:19-cv-01106-AWT Document 80 Filed 10/08/20 Page 54 of 54



    It is so ordered.

    Dated this 8th day of October 2020, at Hartford,

Connecticut.

                                                    /s/AWT
                                              Alvin W. Thompson
                                         United States District Judge




                                  -54-
